Citation Nr: 0509810	
Decision Date: 04/04/05    Archive Date: 04/15/05

DOCKET NO.  98-00 091A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a disorder claimed as 
exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Estela I. Velez Pollack, Associate Counsel


INTRODUCTION

The veteran had active service from September 1966 to 
November 1969.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of September 2003. This matter was 
originally on appeal from an September 1997 rating decision 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in Waco, Texas.


FINDINGS OF FACT

1.  The veteran had active service in the Republic of Vietnam 
during the Vietnam Era.

2.  There is no competent evidence of joint pain in the 
hands, arms, legs, feet, neck, knees, and hips; general joint 
and muscle pain; nervousness; occasional blurred vision; loss 
of teeth by bone loss and support; overactive bladder; 
extreme stiffness in the arms, legs and back; headaches; 
redness of the eyes; and ringing of the ears .

3.  The veteran has not been diagnosed with any of the 
diseases which may be presumed to have resulted from 
herbicide exposure.


CONCLUSION OF LAW

Joint pain in the hands, arms, legs, feet, neck, knees, and 
hips; general joint and muscle pain; nervousness; occasional 
blurred vision; loss of teeth by bone loss and support; 
overactive bladder; extreme stiffness in the arms, legs and 
back; headaches; redness of the eyes; and ringing of the ears 
were not incurred in or aggravated by service, and may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the veteran and representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103.  Second, the VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance the 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the claim for service connection for a disorder due to 
exposure to herbicides.  The veteran was provided adequate 
notice as to the evidence needed to substantiate his claim.  
The Board concludes that the discussions in the rating 
decision, the statement of the case (SOC), and supplemental 
statements of the case (SSOC's) informed the veteran of the 
information and evidence needed to substantiate the claim and 
complied with the VA's notification requirements.  The 
communications, such as a VCAA letter from March 2003, 
explained the evidence necessary to establish entitlement.  
In addition, the letter described what evidence was to be 
provided by the veteran and what evidence the VA would 
attempt to obtain on his behalf.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO also supplied the 
veteran with the applicable regulations in the SOC issued in 
November 1997, and SSOCs issued in July 2002 and October 
2004.  The basic elements for establishing service connection 
have remained unchanged despite the change in the law with 
respect to the duty to assist and notification requirements.  
The VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.

The Board also notes that in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) (Pelegrini 
I)), the Court held that a VCAA notice must be provided to a 
claimant before the "initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
A VCAA notice was not provided to the appellant before the RO 
decision regarding his claim for benefits.  However, the 
original RO decision on the issue on appeal was entered 
before the enactment of VCAA.  Obviously, VA could not have 
informed the appellant of law that did not yet exist.  
Moreover, in Pelegrini II, the Court also made it clear that 
where, as in this case, notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice complying with the pre-decision timing 
requirement because an initial RO decision had already 
occurred.

In addition, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  The Court noted that the 
doctrine of harmless error is to be used when a mistake of 
the administrative body is one that clearly had no bearing on 
the procedure used or the substance of decision reached.  See 
also 38 U.S.C. § 7261(b)(2); Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  In the present case, the 
Board finds that there was no prejudice to the appellant.  
The Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
appellant full VCAA notice void ab initio, which in turn 
would nullify the notice of disagreement and substantive 
appeal filed by the appellant.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  That is what was done in the present case.  The 
appellant was given the VCAA notice letter and was given an 
ample opportunity to respond.  Therefore, to decide the 
appeal would not be prejudicial error.  

Additionally, in the Pelegrini II decision, the Court held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  In this case the 
letter dated in March 2003 specifically requested the veteran 
to "send [the RO] copies of any relevant evidence you have 
in your possession."  Thus, the Board finds that each of the 
four content requirements of a VCAA notice has been fully 
satisfied.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The claims file contains the veteran's service 
medical records.  There are private medical records that the 
veteran has submitted.  The veteran has not claimed that he 
has been treated at any VA facility.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the claim.  The Board finds that the evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.

A specific VA examination in regard to this appeal has not 
been conducted.  However, a VA examination is not required as 
there is no reasonable possibility that an examination would 
aid in substantiating the claim.  More specifically, there is 
no indication that the current claimed disabilities may be 
associated with the claimant's active military, naval or air 
service.  Although the Board accepts that there was an in-
service event, herbicide exposure, the evidence does not 
indicate that the disabilities or symptoms may be associated 
with the event in service.  Ultimately, there is no competent 
evidence that the claimed disabilities were incurred during 
or aggravated by his service.  Duenas v. Principi, 18 Vet. 
App. 512 (2004).

With respect to the claim that the veteran has a disorder 
which is due to exposure to Agent Orange in service, the 
Board notes that his record of service (DD-214) shows that he 
had service in Vietnam, so exposure to Agent Orange and other 
herbicide agents may be presumed.  For purposes of 
establishing service connection for a disability or death 
resulting from exposure to an herbicide agent, including a 
presumption of service-connection, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent 
containing dioxin or 2,4-dichlorophenoxyacetic acid, and may 
be presumed to have been exposed during such service to any 
other chemical compound in an herbicide agent, unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C. § 
1116(f) (West 2002).  VA regulations define that "service in 
the Republic of Vietnam includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam."  38 C.F.R. § 3.307 (a)(6)(iii) (2004).

Under 38 C.F.R. § 3.309(e), certain diseases may be presumed 
to have resulted from exposure to certain herbicide agents 
such as Agent Orange.  The list includes chloracne or other 
acneform disease consistent with chloracne, Type 2 (adult 
onset) diabetes, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea) and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  See 38 C.F.R. § 
3.309(e).  Chloracne, porphyria cutanea tarda, and subacute 
peripheral neuropathy must be manifest within one year after 
the last exposure to an herbicide agent.  38 C.F.R. 
§ 3.307(a)(6).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam War era.  See 38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307(a)(6).  Second, the veteran must be 
diagnosed with one of the specific diseases listed in 
38 C.F.R. § 3.309(e).  See Brock  v. Brown, 10 Vet. App. 155, 
162 (1997).  If a disorder is not listed in 38 C.F.R. 
§ 3.309(e), the presumption of service connection related to 
Agent Orange is not available.  See McCartt v. West, 12 Vet. 
App. 164 (1999).  The Board notes that none of the conditions 
claimed by the veteran are included in the list of disorders 
which may be presumed to have been due to exposure to 
herbicides such as Agent Orange and the claim must be denied 
on this basis

The Board notes further that the Secretary of the Department 
of Veterans Affairs has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 61 Fed. Reg. 57586-57589 (1996); 64 
Fed. Reg. 59232-59243 (1999); 67 Fed. Reg. 42600-42608 
(2002).

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727- 29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation).  However, where the issue involves such a 
question of medical causation, competent evidence is 
required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Initially, the Board notes that the veteran served in 
Vietnam, and thus he is presumed to have been exposed to 
Agent Orange.  However, the veteran has not brought forth 
competent evidence linking disabilities manifested by joint 
pain in the hands, arms, legs, feet, neck, knees, and hips; 
general joint and muscle pain; nervousness; occasional 
blurred vision; loss of teeth by bone loss and support; 
overactive bladder; extreme stiffness in the arms, legs and 
back; headaches; redness of the eyes; and ringing of the ears 
to service or herbicide exposure.

A September 1966 medical exam report for purposes of entering 
military service did not note any medical conditions or 
symptoms of joint pain in the hands, arms, legs, feet, neck, 
knees, and hips; general joint and muscle pain; nervousness; 
occasional blurred vision; loss of teeth by bone loss and 
support; overactive bladder; extreme stiffness in the arms, 
legs and back; headaches; redness of the eyes; and ringing of 
the ears.  An August 1969 exam report for purpose of 
separating from military service did not note any 
disabilities, medical problems or any of the above-mentioned 
symptoms.

The Board notes that a Social History report of December 1996 
reports a diagnosis of diminished vision, missing teeth, 
bilateral hearing loss, tinnitus, herniated disc, pain in 
right abdomen, and joint pain.  However, there are no medical 
exams to accompany the diagnosis.  The report was done by a 
social worker not a physician and contains no basis or 
reasoning for the diagnosis except for the history provided 
by the veteran.  Therefore the document in regard to these 
diagnoses is of little probative value.

The Board further notes that in a VA examination of March 
2002, the examiner deferred the Axis III diagnosis to the 
medical record.  In a March 2003 psychiatric evaluation by a 
private psychiatrist there was no Axis III diagnosis.  

Service connection is warranted for a "disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty . . .."  38 U.S.C.A. 
§§ 1110, 1131; see also 38 C.F.R. § 3.303(a) (service 
connection means facts showing "a particular injury or 
disease resulting in disability [that] was incurred 
coincident with service. . . ."); see also Sanchez-Benitez 
v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (absent a disease 
or injury incurred during service, a veteran cannot satisfy 
the basic VA compensation statutes).  Here, as stated above, 
the veteran has not brought forth competent evidence linking 
a disability manifested by joint pain in the hands, arms, 
legs, feet, neck, knees, and hips; general joint and muscle 
pain; nervousness; occasional blurred vision; loss of teeth 
by bone loss and support; overactive bladder; extreme 
stiffness in the arms, legs and back; headaches; redness of 
the eyes; and ringing of the ears to any incident in service.  
Therefore, without competent evidence of a current 
"disability" service connection cannot be granted.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court 
stated "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability," and held "[i]n 
the absence of proof of a present disability[,] there can be 
no valid claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).

Although the veteran has claimed that he has a disability 
that is manifested by these symptoms and is the result of 
Agent Orange exposure, he does not have the requisite 
knowledge of medical principles that would permit him to 
render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for a disability manifested by joint pain 
in the hands, arms, legs, feet, neck, knees, and hips; 
general joint and muscle pain; nervousness; occasional 
blurred vision; loss of teeth by bone loss and support; 
overactive bladder; extreme stiffness in the arms, legs and 
back; headaches; redness of the eyes; and ringing of the 
ears, and there is no doubt to be resolved.  See Gilbert, 1 
Vet. App. 49.


ORDER

Entitlement to service connection for a disorder claimed as 
exposure to herbicides is denied.


	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


